ACCEPTED
                                                                                             06-15-00012-CR
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                       11/18/2015 4:37:42 PM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK

                    No. 06-15-00012-CR through 06-15-00017-CR

GARY CHRISTOPHER MORROW, §                     IN THE COURT OF APPEALS
                                                                    FILED IN
          Appellant      §                                   6th COURT OF APPEALS
                                                               TEXARKANA, TEXAS
V.                       §                     SIXTH JUDICIAL DISTRICT
                                                             11/18/2015 4:37:42 PM
                         §                                        DEBBIE AUTREY
STATE OF TEXAS,          §                     TEXARKANA, TEXAS Clerk
          Appellee       §

             MOTION FOR EXTENSION OF TIME TO FILE BRIEF

      COMES NOW the State of Texas, by and through her assistant criminal district

attorney and presents this Motion for Extension of Time to File Brief, and in support

thereof would respectfully show the Court the following:

   1. The brief in this case is due to be filed on or before November 19, 2015. There
      have been no extensions of time requested by or granted to the State.
   2. On November 9, 2015, counsel for the State was required to appear as lead trial
      counsel in cause no. CR-15-25309, styled State of Texas v. Jerry Wayne Williams,
      in the 336th District Court of Fannin County, Texas. Although the case resolved
      on that date without the necessity of trial, counsel for the State was nonetheless
      required to expend effort and attention in preparing it for trial.
   3. Counsel for the State is also appellate counsel in PD-1385-15, PD-1386-15, PD-
      1387-15, and PD-1388-15, each styled William James Akin v. State of Texas, in
      the Texas Court of Criminal Appeals. Pursuant to this representation, counsel was
      required to respond to Appellant’s petition for discretionary review. Said response
      was due on November 11, 2015.
   4. Counsel for the State is also appellate counsel in Ex Parte Johnny Richard, WR-
      82949-01, a post-conviction writ of habeas corpus filed in the Texas Court of
      Criminal Appeals. Pursuant to this representation, counsel was required to attend
      and litigate a live evidentiary hearing on October 21, 2015, in the 336th District
      Court of Fannin County, Texas. Counsel was also required to prepare proposed
      findings of facts and conclusions of law for referral to the higher court. Said
      findings and conclusions were due on November 12, 2015.
   5. Counsel for the State is also appellate counsel in Ex Ricky Joe Shugart, WR-
      83883-01, a post-conviction writ of habeas corpus filed in the Texas Court of
      Criminal Appeals. Pursuant to this representation, counsel was required to attend
      and litigate a live evidentiary hearing on October 23, 2015, in the 336th District
      Court of Fannin County, Texas. Counsel was also required to prepare proposed
      findings of facts and conclusions of law for referral to the higher court. Said
      findings and conclusions were due on November 18, 2015.
   6. The trial in this case lasted for approximately two weeks, and the record on appeal
      is voluminous. Moreover, Appellant has alleged five points of error, each of which
      must be responded to. The amount of preparation required for the above-described
      trials and appellate matters, as well as the considerable effort required of counsel
      on this particular appeal has deprived him of a sufficient opportunity to review the
      record in this case and prepare an adequate response to Appellant’s points of error.

   WHEREFORE, PREMISES CONSIDERED, the State of Texas respectfully prays

this Court grant its motion and allow the State a 30-day extension of time in which to file

its brief in this matter. The State further requests any and all such additional relief as this

Court may deem just and appropriate.

Dated: November 18, 2015
                                                   Respectfully submitted,


                                                   /s/    John B. Setterberg
                                                   John B. Setterberg
                                                   State Bar No. 24043915
                                                   Assistant Criminal District Attorney
                                                   Fannin County, Texas
                                                   101 E. Sam Rayburn Dr., Ste. 301
                                                   Bonham, Texas 75418
                                                   903-583-7448
                                                   903-583-7682 (fax)
                          CERTIFICATE OF SERVICE

      The undersigned hereby represents that a true and correct copy of the foregoing
was delivered to counsel for Appellant by electronic mail and deposit in counsel’s
mailbox in the Criminal District Attorney’s office on this the 18th day of November,
2015.


                                             /s/    John B. Setterberg
                                             John B. Setterberg
                                             Assistant Criminal District Attorney
                                             Fannin County, Texas